Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 20120114453 A1) in view of Yamamoto et al. (US 20060182553 A1).
Regarding Claim 12, Fukushima teaches:
an overhead transport system (Fig. 1 & Fig. 6) comprising:
a first traveling rail (10) on which overhead transport vehicles that include a first hoist (14) to transfer articles to and from a buffer (25a & 25b & 26a & 
a second traveling rail (20) for a local vehicle (22), provided below the first traveling rail (Fig. 1 & Fig. 6), allowing the articles to pass upward and downward, including one end under the straight segment (Fig. 1 & Fig. 2 & Fig. 6), extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 1 & Fig. 2 & Fig. 6);
the buffer to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 1 & Fig. 2 & Fig. 6); and
the local vehicle, traveling on the second traveling rail, and provided with a second hoist (24) to transfer the articles between the transfer position at the ground side and the buffer [0036] (Fig. 1 & Fig. 2 & Fig. 6).
Fukushima does not teach:
the first traveling rail including at least a curved segment;
Yamamoto teaches:
an overhead transport system (Fig. 1 & 2) comprising:
a first traveling rail (6 & 7) on which overhead transport vehicles (10) that include a first hoist (36) to transfer articles to and from a buffer (14) travel, the travel rail including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1);
a second traveling rail (8 & 9) for a local vehicle (12), provided adjacent the first traveling rail, allowing the articles to pass upward and downward, including one end under the straight segment, extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 1);
the buffer to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 1 & Fig. 2); and
the local vehicle, traveling on the second traveling rail (Fig. 2), and provided with a second hoist (35) to transfer the articles between the transfer position at the ground side and the buffer (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first travel rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided below the first travel rail and at least one buffer taught by Fukushima with the overhead transport system with a first travel rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one buffer taught by Yamamoto
Regarding Claim 13, Fukushima teaches:
the second traveling rail is provided over the transfer position at the ground side except for an area under the straight segment (Fig. 1 & Fig. 2 & Fig. 6) [0036].
Regarding Claim 14, Fukushima teaches:
the another end is located under the straight segment over the transfer position at the ground side and extending past the transfer position (Fig. 1 & Fig. 2 & Fig. 6) [0036].
Fukushima does not teach:
the travel rail including at least a curved segment;
Yamamoto teaches:
a first traveling rail (6) on which overhead transport vehicles (32) that include a hoist travel (10), the travel rail including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first traveling rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second traveling rail for a local vehicle provided below the first traveling rail and at least one buffer taught by Fukushima with the overhead transport system with a first traveling rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one Yamamoto in order to provide an overhead transport system that is able to transport articles in more than just a single straight line to increase the range of the system to delivery in more than just a single dimension.
Regarding Claim 15, Fukushima teaches:
the buffer is structured to support a plurality of the articles and extends from the one end parallelly to and under the traveling rail for the local vehicle (Fig. 1 & Fig. 2 & Fig. 6).
Regarding Claim 16, Fukushima does not teach:
an inter-bay route including a plurality of additional traveling rails for the overhead transport vehicles such that the overhead transport vehicles travel on the additional traveling rails in a same direction; wherein
the straight segment is connected, via the curved segment, to at least one of the additional traveling rails.
Yamamoto teaches:
an inter-bay route including a plurality of additional traveling rails for the overhead transport vehicles such that the overhead transport vehicles travel on the additional traveling rails in a same direction (Fig. 1); wherein
the straight segment is connected, via the curved segment, to at least one of the additional traveling rails (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first traveling rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second traveling rail for a local Fukushima with the overhead transport system with a first traveling rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one buffer an inter-bay route including a plurality of additional traveling rails for the overhead transport vehicles such that the overhead transport vehicles travel on the additional traveling rails in a same direction; wherein the straight segment is connected, via the curved segment, to at least one of the additional traveling rails taught by Yamamoto in order to provide an overhead transport system that is able to transport articles in more than just a single straight line to increase the range of the system to delivery in more than just a single dimension increasing capacity of the system serviced by the transport system.
Regarding Claim 19, Fukushima teaches:
an intermediate transport apparatus (20 & 22 & 24) relaying articles (18) between overhead transport vehicles (12) and a transfer position (6) at a ground side (Fig. 1), the overhead transport vehicles traveling on a first traveling rail (10) including at least a straight segment and being provided with a first hoist (14) to transfer articles to and from a buffer (25a & 25b & 26a & 26b & 30 & 31 & & 70 & 71 & 72) [0039], and the straight segment is outside an area over the transfer position (Fig. 1 & Fig. 6), the intermediate transport apparatus comprising:
a second traveling rail (20) for a local vehicle (22), provided below the first traveling rail (Fig. 1 & Fig. 6), allowing the articles to pass upward and downward, including one end under the straight segment (Fig. 1 & Fig. 2 & Fig. 6), extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 1); and
the buffer  to support the articles, provided under the straight segment and also under the traveling rail for the local vehicle (Fig. 1 & Fig. 2 & Fig. 6); and
the local vehicle, traveling on the second traveling rail and provided with a second hoist (23 & 24) to transfer the articles between the transfer position at the ground side and the buffer [0036] (Fig. 1 & Fig. 2 & Fig. 6).
Fukushima does not teach:
a first traveling rail including at least a curved segment 
Yamamoto teaches:
an intermediate transport apparatus (Fig. 1 & Fig. 2) relaying articles (40) between overhead transport vehicles (10) and a transfer position (24) at a ground side (Fig. 2), the overhead transport vehicles traveling on a first traveling rail (6 & 7) including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1) and being provided with a first hoist (36) to transfer articles to and from a buffer (14), and the straight segment is outside an area over the transfer position (Fig. 1 & Fig. 2), the intermediate transport apparatus comprising:
a second traveling rail (8 & 9) for a local vehicle (12), provided adjacent the first traveling rail, allowing the articles to pass upward and downward, including one end beside the straight segment, extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area adjacent the straight segment (Fig. 1);
at least a buffer (14) to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 1 & Fig. 2); and
the local vehicle, traveling on the second traveling rail (Fig. 2), and provided with a hoist (35) to transfer the articles between the transfer position at the ground side and the buffer (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first travel rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided below the first travel rail and at least one buffer taught by Fukushima with the overhead transport system with a first travel rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one buffer taught by Yamamoto
Regarding Claim 20, Fukushima teaches:
a transport method using a first traveling rail (10) for overhead transport vehicles (12) in a ceiling space (Fig. 1 & Fig. 6), including at least a straight segment, and the overhead transport vehicles (12) traveling on the first traveling rail and including a first hoist (14) to transfer articles (18) to and from a buffer (25a & 25b & 26a & 26b & 30 & 31 & & 70 & 71 & 72), the method using:
a local vehicle (22) including a second hoist (23 & 24) to transfer the articles and to travel on a second traveling rail (20) for the local vehicle, the second traveling rail being provided below the first traveling rail, allowing the articles to pass upward and downward (Fig. 1 & Fig. 6), including one end under the straight segment, extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 1); and
the buffer to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 1 & Fig. 2 & Fig. 4 & Fig. 6); and
the method comprising:
transferring the articles by the overhead transport vehicles in the straight segment between the buffer [0022 & 0036 & 0037 & 0038 & 0039 & 0040 & 0042 & 0044 & 0045 & 0046 & 0055 & 0057 & 0058 & 0059 & 0060 & 0061]; and
making the local vehicle transfer the articles between the buffer, travel on the second traveling rail, and transfer the articles between the transfer position at the ground side at a position outside the straight segment [0022 & 0036 & 0037 & 0038 & 0039 & 0040 & 0042 & 0044 & 0045 & 0046 & 0055 & 0057 & 0058 & 0059 & 0060 & 0061].
Fukushima does not teach:
a first traveling rail including at least a curved segment 
Yamamoto teaches:
a transport method using a first traveling rail (6 & 7) for overhead transport vehicles (10) in a ceiling space (Fig. 1 & Fig. 2), including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1), and the overhead transport vehicles (10) traveling on the first traveling rail and including a first hoist (36) to transfer articles (40) to and from a buffer (14), the method using:
a local vehicle (12) including a second hoist (35) to transfer the articles and to travel on a second traveling rail (8 & 9) for the local vehicle, the second traveling rail being provided adjacent the first traveling rail, allowing the articles to pass upward and downward (Fig. 2), including one end adjacent the straight segment, extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 1 & Fig. 2); and
the buffer to support the articles, provided under the straight segment and also accessible by the second hoist (Fig. 1 & Fig. 2); and
the method comprising:
transferring the articles by the overhead transport vehicles in the straight segment between the buffer (Fig. 2) [0025 & 0026 & 0027 & 0028]; and
making the local vehicle transfer the articles between the buffer, travel on the second traveling rail, and transfer the articles between the transfer position at the ground side at a position outside the straight segment (Fig. 2) [0025 & 0026 & 0027 & 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first travel rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided below the first travel rail and at least one buffer taught by Fukushima with the overhead transport system with a first travel rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one buffer taught by Yamamoto.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 20120114453 A1) and Yamamoto et al. (US 20060182553 A1), as applied to Claim 12 above, Further in view of Shibata et al. (JP 2012193033 A).
Regarding Claim 17, Fukushima does not teach:
the buffer is slidable along a direction in a horizontal plane perpendicular to a lengthwise direction of the traveling rail for the local vehicle;
the overhead transport system further includes another first traveling rail for the overhead transport vehicles, passing over and being parallel to the straight segment; wherein
the overhead transport vehicles to travel on the another first traveling rail are provided with a lateral transfer apparatus to transfer the hoist along a direction in a horizontal plane perpendicular to a traveling direction of the overhead transport vehicles and are structured to transfer the articles between the buffer.
Shibata teaches:
an overhead transport system (Fig. 1 & Fig. 2) comprising:
a first traveling rail (L1 & L2) on which overhead transport vehicles that include a hoist travel (2), the travel rail including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1 & Fig. 2);
a second traveling rail (38) for a local vehicle (6), provided below the first traveling rail (Fig. 3 & Fig. 4), allowing the articles to pass upward and downward, including one end under the straight segment (Fig. 3 & Fig. 4), 
at least a buffer (5 & 56 & 59) to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 3 & Fig. 4); and
the buffer is slidable along a direction in a horizontal plane perpendicular to a lengthwise direction of the traveling rail for the local vehicle (Fig. 4 & Fig. 6 & Fig. 7 & Fig. 8 & Fig. 10) ;
the overhead transport system further includes another first traveling rail (L1 & L2 & Fig. 1 & Fig. 2) for the overhead transport vehicles, passing over and being parallel to the straight segment (Fig. 1 & Fig. 2); wherein
the overhead transport vehicles to travel on the another first traveling rail are provided with a lateral transfer apparatus to transfer the hoist along a direction in a horizontal plane perpendicular to a traveling direction of the overhead transport vehicles and are structured to transfer the articles between the buffer (Fig. 1 & Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system with a first travel rail including at least a straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided below the first travel rail and at least one buffer taught by Fukushima with Shibata in order to provide an overhead transport system with a buffer system capable of servicing multiple areas of the system and capable of facilitating transfer of articles stored in the buffer system to increase efficiency and capacity of the system.
Regarding Claim 18, Fukushima does not teach:
the buffer is slidable along a direction in a horizontal plane perpendicular to a lengthwise direction of the second traveling rail; and
the overhead transport system further comprises another first traveling rail for overhead transport vehicles, passing over the buffer when laterally slid, and being parallel to the straight segment.
Shibata teaches:
an overhead transport system (Fig. 1 & Fig. 2) comprising:
a first traveling rail (L1 & L2) on which overhead transport vehicles that include a hoist travel (2), the travel rail including at least a straight segment and at least a curved segment connected to the straight segment (Fig. 1 & Fig. 2);
a second traveling rail (38) for a local vehicle (6), provided below the first traveling rail (Fig. 3 & Fig. 4), allowing the articles to pass upward and downward, including one end under the straight segment (Fig. 3 & Fig. 4), extending straightly from the one end parallelly to an extended line of the straight segment, passing over a transfer position at a ground side, and further extending straightly to another end outside an area under the straight segment (Fig. 3 & Fig. 4);
at least a buffer (5 & 56 & 59) to support the articles, provided under the straight segment and also under the second traveling rail (Fig. 3 & Fig. 4); and
the buffer is slidable along a direction in a horizontal plane perpendicular to a lengthwise direction of the traveling rail for the local vehicle (Fig. 4 & Fig. 6 & Fig. 7 & Fig. 8 & Fig. 10) ;
the overhead transport system further comprises another first traveling rail for overhead transport vehicles (L1 & L2 & Fig. 1 & Fig. 2), passing over the buffer when laterally slid, and being parallel to the straight segment (Fig. 1 & Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead transport system Fukushima with the overhead transport system with a first travel rail including at least a straight segment and at least a curved segment connected to the straight segment on which overhead transport vehicles that include a hoist travel, a second travel rail for a local vehicle provided adjacent the first travel rail and at least one buffer the buffer is slidable along a direction in a horizontal plane perpendicular to a lengthwise direction of the second traveling rail; and the overhead transport system further comprises another first traveling rail for overhead transport vehicles, passing over the buffer when laterally slid, and being parallel to the straight segment taught by Shibata in order to provide an overhead transport system with a buffer system capable of servicing multiple areas of the system and capable of facilitating transfer of articles stored in the buffer system to increase efficiency and capacity of the system.
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2020/12/18, with respect to the Examiner’s rejection of claims 12-20 under 112(b) have been fully considered and are persuasive.  The Examiner’s rejection of claims 12-20 under 112(b) has been withdrawn. 
Applicant's arguments filed 2020/12/18 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1, 19, and 20, especially as it relates to the limitation of “a first hoist to transfer articles to and from a buffer”:
Applicant’s assertion that the invention of Fukishima does not disclose this limitation because the first hoist of Fukishima is capable of transferring articles to and from a buffer and also to and from a transfer position is not persuasive as there is no language in the claims of the instant application that prohibits the transfer of articles to the transfer position by the first hoist.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1, 19, and 20, especially as it relates to the limitation of “an overhead transport system with an enlarged area”:
The claims do not recite this limitation or any variant of this limitation and therefore the applicant’s argument is not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1, 19, and 20, especially as it relates to the limitation of “providing a local traveling rail and load ports only under a straight segment of an overhead traveling rail and not under a curved segment of overhead traveling rail”:
Applicant’s arguments are not persuasive as applicant’s assertion that expanding the processing power of the system beyond the footprint of the transport system of the prior art would reduce the efficiency of the system is not persuasive as expanding the processing capacity of a system increases the productivity of the system. Additionally, it does not appear that there is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100239400 A1 discloses a processing system with an overhead transport system similar to the instant applicaiton.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652